 

Exhibit 10.1

 

February 3, 2017

 

Hamid R. Moghadam

Chairman and Chief Executive Officer

Prologis, Inc.

Pier 1, Bay 1

San Francisco, California 94111

 

Re: Retirement Eligibility and Vesting of Equity-Based Awards

 

This letter agreement (“Agreement”) relates to any equity awards granted to you
(directly or into a trust for your direct or indirect benefit) after January 1,
2017 (collectively, the “Awards”) under any Prologis, Inc. (the “Company”)
incentive equity plan or program (each a “Plan”), including, without limitation
any Awards granted under: (i) the Prologis, Inc. 2012 Long-Term Incentive Plan
(the “2012 Incentive Plan”); (ii) the Prologis, Inc. 2016 Outperformance Plan
(the “POP Program”), and (iii) the Second Amended and Restated Prologis Promote
Plan (the “Promote Plan”), all as amended and/or restated from time to time.

Awards subject to this Agreement may consist of any of the following: (i)
partnership interests intended to be treated as profits interests under the
Internal Revenue Code (“LTIP Units”), which are convertible into common units
(“Common Units”) of Prologis, L.P., which in turn are redeemable for cash or, at
the Company’s option, shares of common stock of the Company (“Common Shares”);
(ii) restricted Common Shares; (iii) options to acquire Common Shares; or (iv)
any other restricted stock unit award and other incentive compensation award
denominated in Common Shares, Common Units, LTIP Units or other equity
securities or interests of the Company or any related company provided under a
Plan; unless the specific award agreement, letter or other document that names
you as the Award recipient (“Individual Award Agreement”) (as opposed to the
plan or program under which an award was generally granted, including the 2012
Incentive Plan, POP Program or the Promote Plan themselves) expressly refers to
this Agreement and provides that the terms of the Individual Award Agreement
shall govern the treatment of that Award with respect to matters covered by this
Agreement to the exclusion of this Agreement.  For the avoidance of doubt, the
intent of the foregoing is that this Agreement will govern the matters covered
herein with respect to the Awards notwithstanding conflicting or contrary
provisions set forth in the applicable Plan or in any employment or other
agreement, retirement arrangements, programs or policy.  

You and the Company hereby agree that with respect to any Award:

 

(i)

You will not be eligible for accelerated, full or modified vesting as a result
of becoming eligible to retire or retiring pursuant to the retirement
eligibility requirements of any applicable Plan or Award; and

 

ACTIVE/89106665.3

547876.03-PALSR01A - MSW

--------------------------------------------------------------------------------

 

 

(ii)

For so long as you continue to provide services as an employee or member of the
board of directors, or substantive services as a consultant, independent
contractor or agent to (i) the Company; (ii) any corporation, partnership, joint
venture or other entity during any period in which a controlling interest in
such entity is owned, directly or indirectly, by the Company (or any entity that
is a successor to the Company) or (iii) any other business venture designated by
the Compensation Committee of the Board of Directors of the Company (the
“Committee”) in which the Company (or any entity that is a successor to the
Company) has, directly or indirectly, a significant interest (whether through
the ownership of securities or otherwise) as determined in the discretion of the
Committee (any entity described in clauses (i)-(iii), a “Related Company”),
vesting (whether time-based, performance-based or a combination thereof) in
accordance with the terms of the applicable Plan, as set forth in the applicable
Award documents, shall continue as if you were providing continuous services as
an employee of the Company for so long as such service relationship continues.

The foregoing is not intended to have, and shall not have, any impact on any
provision of any Plan or Award relating to termination of employment upon any
circumstances other than your voluntary retirement following satisfaction of the
applicable retirement eligibility requirements set forth in the applicable Plan
or Award.

This Agreement shall apply without interruption to the vesting of Awards in the
event of successive changes in role, such as, for example, where a particular
service relationship meeting the conditions set forth above ceases and another
service relationship meeting the conditions set forth above begins.  The
continuity of a service relationship shall not be considered interrupted in the
case of: (i) approved leaves of absence (including medical or personal leave),
(ii) transfers among the Company and any Related Company, or their respective
successors, or (iii) with the consent of the Committee, any other change in
status.

This Agreement represents the entire agreement and understanding between the
parties hereto as to the subject matter herein and supersedes all prior or
contemporaneous agreements whether written or oral. No waiver, alteration, or
modification of any of the provisions of this Agreement will be binding unless
in a writing that is signed by duly authorized representatives of the parties
hereto.

PROLOGIS, INC.

 

By:  /s/ Thomas S. Olinger

        Name:  Thomas S. Olinger

        Title:  Chief Financial Officer

 

Agreed and accepted this 3rd day of February, 2017

 

 

/s/ Hamid R. Moghadam

Hamid R. Moghadam

 

 

ACTIVE/89106665.3

547876.03-PALSR01A - MSW